Reasons for Allowance
None of the prior art of record teaches alone or in combination the limitation of:
Claim 1, “rotate the stroke data on the basis of the angle information; identify the stroke data; convert the stroke data into one or more sets of text data, and display the one or more sets of text data as the information based on the stroke data.”

Claims 2-3 and 6-16 are dependent upon claim 1 and is thus allowed for the reason set forth above in claim 1.

Claims 17 and 18 are similar to claim 1 and is thus allowed for the reason set forth above in claim 1.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG D PHAM whose telephone number is (571)270-5573.  The examiner can normally be reached on Monday - Friday: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh D Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LONG D PHAM/Primary Examiner, Art Unit 2691